DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 9/25/2019. Claims 11-20 are currently pending. The cancellation of claims 1-10 in a preliminary amendment is acknowledged.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 11 and 16, the primary reason for allowance is the inclusion of a single driven roller configured to advance a first tow and second tow, wherein the two tows are advanced only by the delivery roller. The closest reference, Wolff (EP 1625799), discloses a first tow and a second tow advanced over a roller. However, the roller is in the form of a pulley and is not driven. Thus, the pulley cannot “advance” the two tows. Other references such as Narduchi (WO 2014125096) and Wolff (US 7811220 B2) disclose a first tow and a second tow originating from two respective sources of tow but these references also do not disclose that they are advanced only by a single delivery roller towards an extrusion tool and it is not clear how or why these references would by modified to advance the two tows without engaging in hindsight. In .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/13/2021